                                          Case 3:18-cv-01586-JSC Document 817 Filed 05/24/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         IN RE: PACIFIC FERTILITY CENTER
                                   7                                                        Case No. 18-cv-01586-JSC
                                         LITIGATION
                                   8
                                                                                            ORDER NO. 1 RE: DEPOSITION
                                   9                                                        DESIGNATIONS AND EXHIBITS

                                  10                                                        Dkt. Nos. 814, 816

                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Upon review of the parties’ written submissions regarding deposition designations and

                                  14   exhibits to be shown as part of those designations, the Court rules as set forth below:

                                  15   1. Ramon Gonzalez

                                  16          Plaintiffs may play excerpts from the deposition of Ramon Gonzalez in light of Chart’s

                                  17   decision to no longer call live two of Chart’s employees it previously indicated would testify live.

                                  18   These changed circumstances warrant allowing Plaintiffs to use Mr. Gonzalez’s deposition

                                  19   testimony even though he was not originally on their witness list. Further, as it is deposition

                                  20   testimony, there is no prejudice to Chart as they do not have to prepare for an additional witness

                                  21   and he was also on Chart’s witness list (Dkt. No. 756-3 at 4).

                                  22   2. Deposition Designations

                                  23          Federal Rule of Civil Procedure 32(a)(4)(B) allows a party to use a deposition “against a

                                  24   party” on the condition, among others, that the witness is unavailable due to being more than a 100

                                  25   miles from the place of trial. Plaintiffs intend to use against Chart portions of the deposition

                                  26   testimony of such witnesses and has identified those portions. (Dkt. No. 814.) Chart has counter-

                                  27   designated other portions of the deposition transcripts. (Dkt. No. 816.) Rule 32 also provides that

                                  28   when “a party offers in evidence only part of a deposition, an adverse party may require the
                                          Case 3:18-cv-01586-JSC Document 817 Filed 05/24/21 Page 2 of 5




                                   1   offeror to introduce other parts that in fairness should be considered with the part introduced.”

                                   2   Fed. R. Civ. P. 32(b)(6) (emphasis added); see also Fed. R. Evid. 106 (“If a party introduces all or

                                   3   part of a writing or recorded statement, an adverse party may require the introduction, at that time,

                                   4   of any other part—or any other writing or recorded statement—that in fairness ought to be

                                   5   considered at the same time.”); Charles A. Wright & Arthur R. Miller, Federal Practice and

                                   6   Procedure § 2148 (3d ed. 2010) (“Rule 106 of the Federal Rules of Evidence has a parallel

                                   7   provision” to Rule 32(b)(6)). This principle is known as “the rule of completeness” and it “exists

                                   8   to avert “‘misunderstanding or distortion’ caused by introduction of only part of a document” or

                                   9   recording. United States v. Vallejos, 742 F.3d 902, 905 (9th Cir. 2014).

                                  10          “The burden of establishing the applicability of the rule of completeness falls on the party

                                  11   seeking to have a counter-designation played in the other party’s case.” Phoenix Techs. Ltd. v.

                                  12   VMware, Inc., No. 15-CV-01414-HSG, 2017 WL 2001981, at *10 (N.D. Cal. May 11, 2017). If
Northern District of California
 United States District Court




                                  13   testimony Chart designated does not come in during Plaintiffs’ presentation as a matter of fairness,

                                  14   Chart may offer the deposition testimony in its own case-in-chief. See Fed. R. Civ. P. 32(b)(6).

                                  15            The Court could not tell from Plaintiffs’ submission whether it was objecting to playing

                                  16   during its case-in-chief Chart’s counter-designations to which no objection was noted on the color-

                                  17   coded exhibits. Because some of the objections stated “waste of time,” the Court assumed they

                                  18   had agreed to play those counter-designations to which no objection was noted. To the extent,

                                  19   however, Plaintiffs were still objecting to playing the “unobjected to” portions of Chart’s counter-

                                  20   designations during Plaintiffs’ presentation, the Court will have to address the objections

                                  21   tomorrow morning with Chart bearing the burden of identifying which portions in fairness should

                                  22   be played together with Plaintiffs’ designations to avoid misunderstanding or distortion.

                                  23      A. SETH ADAMS

                                  24          1.      Chart’s counter-designations. With respect to Chart’s counter-designations to

                                  25   which Plaintiffs object, Plaintiffs should play the following:

                                  26                  •   20:17-19.

                                  27          2.     Chart’s objections to Plaintiffs’ designations.

                                  28                  •   25:1-14. Chart’s relevance objection to Adams’ testimony regarding the
                                                                                         2
                                          Case 3:18-cv-01586-JSC Document 817 Filed 05/24/21 Page 3 of 5




                                   1                      touchscreen controller is overruled. As Chart admitted it was available at least

                                   2                      two months before the accident, see Trial Exhibit 5, RFA Nos. 1 & 2, the Court

                                   3                      cannot conclude as a matter of fact that it is irrelevant.

                                   4                  •   107:15-111:13. Sustained. Rule 401 and 403. The witness provides too little

                                   5                      information for this occurrence to be relevant to the incident at issue. Chart’s

                                   6                      counter-designations are therefore unnecessary.

                                   7                  •   115:23-16. Overruled. Plaintiffs intend to use Exhibit 192 with respect to the

                                   8                      portions that Chart admitted were in existence before the incident. See Trial

                                   9                      Exhibit 5 Nos. 15, 16.

                                  10      B. JEFF BROOKS

                                  11          1.      Chart’s counter-designations. All of Plaintiffs’ objections are GRANTED

                                  12   without prejudice to revisiting the objections should Chart choose to play excerpts during its
Northern District of California
 United States District Court




                                  13   presentation of evidence.

                                  14          2.      Chart’s objections to Plaintiffs’ designations.

                                  15                  •   49:13-50:7. Sustained. This excerpt provides too little information to

                                  16                      understand what the witness is talking about and thus it is not relevant.

                                  17                  •   266:16-267:12. Overruled. The testimony is based on Mr. Brooks’ own

                                  18                      observations.

                                  19      C. KYLE EUBANKS

                                  20          1.      Chart’s counter-designations. All of Plaintiffs’ objections are GRANTED

                                  21   without prejudice to revisiting the objections should Chart choose to play excerpts during its

                                  22   presentation of evidence.

                                  23          2.      Chart’s objections to Plaintiffs’ designations.

                                  24                  •   17:19-22. Sustained. Rule 601. The rest of this testimony is based on Mr.

                                  25                      Eubanks’ personal knowledge.

                                  26                  •   49:25-58:2. Sustained. The witness does not testify to sufficient information

                                  27                      for a trier of fact to conclude that this 2020 incident was substantially similar to

                                  28                      this incident or that the 2020 incident is otherwise relevant.
                                                                                          3
                                          Case 3:18-cv-01586-JSC Document 817 Filed 05/24/21 Page 4 of 5




                                   1                  •   85:11-89:15. Overruled. Relevant to the failure to recall the controller claim in

                                   2                      this case.

                                   3      D. JUSTIN JUNNIER

                                   4          1.      Chart’s counter-designations. All of Plaintiffs’ objections are GRANTED

                                   5          (without prejudice to revisiting during Chart’s case-in-chief) except that Plaintiffs should

                                   6          play:

                                   7                  •   15:05-10.

                                   8                  •   44:19-45-8.

                                   9                  •   45:12. No danger of confusion with leaving the warranty reference here.

                                  10                  •   67:15-68-11.

                                  11          2.      Chart’s objections to Plaintiffs’ designations.

                                  12                  •   29:5-32:11; 42:18-43:22 Overruled. Testimony is relevant to the controller
Northern District of California
 United States District Court




                                  13                      issue.

                                  14                  •   46:4-19; 47:6-48:22; 65:3-17. Overruled. Relevant to failure to recall claim

                                  15                      because shows Chart’s knowledge of an issue with controller and how Chart

                                  16                      addressed the issue.

                                  17                  •   66:1-67:14. Overruled. Relevant to Chart engineer’s understanding of risks of

                                  18                      alarm malfunction.

                                  19                  •   70:21-71:16. Overruled.

                                  20                  •   73:15-74:22. Overruled.

                                  21                  •   80:6-83:15. Overruled.

                                  22                  •   91:12-96-13. Overruled.

                                  23                  •   97:17-100:5. Overruled.

                                  24                  •   114:6-16; 117:1-118:4. Overruled.

                                  25                  •   133:13-23. Overruled.

                                  26      E. GREGORY MUELLER

                                  27          1.      Chart’s Counter-designations. Plaintiffs’ objections are GRANTED without

                                  28   prejudice to revisiting the objections should Chart choose to play excerpts during its presentation
                                                                                        4
                                          Case 3:18-cv-01586-JSC Document 817 Filed 05/24/21 Page 5 of 5




                                   1   of evidence.

                                   2          2.      Chart’s Objections to Plaintiffs’ Designations.

                                   3                  •   127:18-129:2. Overruled. Exhibit 284 is admissible.

                                   4      F. BRANDON WADE

                                   5          1.      Chart’s Counter-designations. Plaintiffs’ objections are GRANTED without

                                   6   prejudice to revisiting the objections should Chart choose to play excerpts during its presentation

                                   7   of evidence.

                                   8          2.      Chart’s Objections to Plaintiffs’ Designations.

                                   9                  •   36:15-38:23: Overruled. Relevant to the failure to recall the controller claim.

                                  10                  •   43:17-24. Overruled.

                                  11                  •   68:21-81:14. Overruled.

                                  12                  •   121:2-221:18. Overruled.
Northern District of California
 United States District Court




                                  13                  •   223:19-224:18: Overruled.

                                  14      G. EXHIBITS

                                  15          Chart’s objections to Exhibits 192, 208, 216, 284, 200, 197, 225, 266, 220 and 263 are

                                  16   overruled for reasons previously stated where applicable and the reasons set forth by Plaintiffs in

                                  17   Docket No. 814.

                                  18          IT IS SO ORDERED.

                                  19   Dated: May 24, 2021

                                  20

                                  21
                                                                                                    JACQUELINE SCOTT CORLEY
                                  22                                                                United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        5
